tebrtmry15, lQS9   '


IRmorsble Z. L. !?ashburn
County Auditor
Hounton,   Texao

Dar   Mr. lmhbuMt
                                           _’         ’    .




Honorable Ii.L. iYwhburm, February   13, 1939, pam        #a




       e&at. mmer8 talld to tb extant     that   ho
       18 bound to rurnlsh euoh a lirt7
       (3) Nut th e  p r o p ero ty
                                 wned
                                    b elotunlly
       looate nlthin the bouMar1.s of the IWrsir
       Ccnmtt Flood Control Dletrlot in order to
       Qtrdlifythe eleotor withf.nthe meaning of
       Seotion S-a Of Artlole VI of the Con8tltx+
       tlon?
                                                                     ’      .




Ho~~ble          H. L.    WaShbUrn,     F8bbruarf13, 1939, page #S


one year8 Of age, ffllotcr
                         and lumtlo8, paupers supported
by the county, all person8 oonvIote4 of a felony whoee
citixW8hip ha8 not been M8tOred by pErdon, end all
8Oldhr8, m8rin88 ant! seamen employ06 in the 8ORi0e  O?
the army or navy, are tlicrqualified.Con8tItutIon of Tera8,
Artfols 6, Revteed Civil Statutes o? Texas, Art10188 i?OS4,
et eeq.

                In reply to Your first 8peoifIo que8tlon,
you B&B advised that this department has repeatedly ruled
that an electcr who duly rentlered hfr property  for taxation
In lQS8, end who 18 otherwiao qumliflad to rote, I8 8 dolf
gmlltled 818Otor In ?ebxuaq     of lSSQ, to dotumln~ tha
qU.StiMoi   I8~bondaorOtherriBO          lendlngordit
within the di8triOt or other polltloal   8taMItidoa whorots
the PMpertr 80 xw%dUed 18 fOOate&       SaSd 8leOtOr ba8 until
April So, 1939 to render his property for that you.

                m-4      to Your re~mnd quwtlon,~ouaro
*driW   that thi8 d8putawt   ha8 h&d Ar$ieU M      sob.
~o~fitutional    iOr the xwson that It laya &WE ~$il&tio~~~l
~Ifl~tIOMfOrvOt~BthUI          thO88pnnid@dInth0Can-
~~-tiOn,a ndh e -0   th eti ltRta r o llawa uld 80%  a ..
-*ti.th.e~~bilit~                  O?   a   ~rBM&bdx’WtBO      qur&ifI&to
TOtik lth 8
          lleOt$On             nfmd          to in pur    letter, We fee1
h-era    that it  18 the duty of the tax oollro$or to fur&h
the OleOtion #Id@88 (I 0Utifi.d  l:Bt of the P.-M    WhO haa
duly  readuti prop~,elthu       real or puaonal, fortany
t&On, 8&i that thi8 li8t E18r be ll8.dby the .leotbB w-8
to    detemlne        the qualItloatIon or tha tot-8.
                 ->      In r8ply to qua8tIon 8, you are adds04
thatunderthe exproartelppu of the ConntloUtlon
                                             and the
st&Utes of thirState, we are of the opinionthatthe
9~rt~~~antrtbelwat~dthint~                boumlarfr ofth.
IPafii8County Flood Control Dirtriot, end *aid ,Pe*t
mat be rendered for taPatiOZ8dwn     Mid bbtrht      b wmah
the    o&.dae          quallfled   rot&r     dO8ir.8   to   TotO   before       he   $8
entitled to 08fIthi8 ballot In 8aid eleotIOn*
               In reply to que8tC.m 4, we are quite 8ur8                                  .
tbt.the L&alatum    intended to use the word "MndRP
in&w&  of the wor6 "atm8668". It wuuld be ispo-I-'   for
                   r




. . -

:.



     Honorable Ii. L. We8hbuml, February   13, 1939,   peg0 #4




     the e&e&Or to *Ma88 his own Px'o~u%~. It 10 Ou1:under-
     etamUng that you had 6 oonwm48t~on rlth Mr8. YSffieWilwn-
     Waldron, formerly Of th18 dapartment,fn regard to the word
     "asaessa, as ured in your Speoial Act.   We bra lnronmd
     that she explwfned to you the proper wording to ~86 in
     your bon& transcript.

                       In reply to queatIon 5, you QTQ RdVi8.d
     that it 18 our opinion that an Othenri88 qURllfl8d elector,
     rrhoxun?~ma land inBarr%    Comity Flood Oantr&DI8trIot,
     and said property hating bean reader&l by a 2orm~sromor
     of the land, the present mer   la entitled to vote In the
     present bond ellsOtiOn.beoauao of the iRet that tha tax
     levywouldbea@Instthe      LanaEnd notth8 IndiYIdual 8ad
     the preaant ama   would be responsible for paflns.aaia tat.

                       wt1     tilt thf8 -8        m     &48tlOM
                            "dII
     a8tl8raotorl.l3r,w8 r&na